Title: [Diary entry: 1 December 1788]
From: Washington, George
To: 

Monday 1st. Thermometer at 44 in the Morning—55 at Noon and 54 at Night. Wind at So. Wt., & very fresh all day, with clouds but no great appearance of Rain. Towards Night it shifted to No. Wt. & continued to blow hard—turning cold. Visited all the Plantations on this side the Creek. At the United ones—The Plows as usual were at Work. The other hands were in part digging the remainder of the Potatoes in the Ferry field No. 2 and would go when they were done, wch. would be about Noon, into French’s No. 4 adjoining about the same work. The other part were cleaning Wheat at the Ferry wch. had been tread out before the late wet weather & part of it sprouted. At Dogue run—The Plow horses, and part of the hands were getting out Wheat. The other part finished taking up the Carrots wch. after topping, stringing and washing turned 86 bushels. These grew on 17 Rows between the Corn—two of which were transplanted & yielded badly—being (generally) small short, & forked—running more into top than root. 34 Rows of Potatoes, also between the Corn & intermixed with the above Carrots, yielded as noted 15th. Oct. 198½ bush. The other mixtures among the Corn were Cabbages, which came to nothing and Turnips (in drills) which at this time, are not much better; five Rows

of each; making together, of the vegitable tribe, 61 Rows, all of which were intermixed between 60 Rows of Indian Corn which are to be gathered, & measured seperately, to see the yield of each. At Muddy hole the people were getting up Mud for manure.